El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Monserrate y Bernabela Medina y Rodríguez en una ac-ción establecida contra John and Richard Doe, o sean, los herederos desconocidos de la sucesión de Marcos Rovira y Castaños y Micaela Colón, embargaron como bienes de dicha sucesión cierta propiedad inmueble.
Juan Delfín Rivera, en su carácter de dueño de la pro-piedad en cuestión estableció demanda contra el demandante y las demandadas en la acción arriba indicada para estable-cer su derecho como tal dueño y anular el embargo arriba descrito. En diciembre 6, 1918 la corte de distrito dictó sen-tencia a favor del demandante tercerista, resolviendo que la finca en cuestión es de la exclusiva propiedad del deman-dante, levantando el embargo trabado, con pronunciamiento ordinario relativo a costas, desembolsos y honorarios de abo-gado de conformidad con la súplica de la demanda de tercería.
En enero 7 de 1918 y después de expirado el término den-tro del cual las demandadas pudieron haber interpuesto re-*809curso de apelación contra la sentencia a que nos liemos refe-rido, Monserrate y Bernabela Medina y Bodríguez presenta-ron una moción de reconsideración de la sentencia así dic-tada, basada en las siguientes razones:
“Io. Consta de los autos que la finca que embargaron las deman-dadas al tratar de hacer efectiva la sentencia que se dictara por-V. H. con fecha 9 de junio de 1917 en el pleito que ellas seguían contra la sucesión desconocida de Juan y Ricardo Doe, o sea la su-cesión de Marcos Rovira y Castaños y Micaela Colón, de paradero desconocido, pertenecía al dicho Marcos Rovira Castaños a euyo favor estaba inscrita en el Registro de la Propiedad de Caguas, gra-vada con una mención por parte del precio aplazado.
“2o. V. H. no resuelve en la sentencia si la finca objeto del embargo es la misma de la tercería y que mejor derecho tiene sobre ella Juan Delfín Rivera ya que si bien se dice que el dominio de la misma consta inscrito a favor del dicho Juan Delfín Rivera, no es menos cierto que también consta dicha finca inscrita a favor de Marcos Rovira Castaños por venta que le hiciera Pedro Moderado Medina, sin que conste que el asiento de dominio a favor del Ro-vira hubiera sido cancelado.
“3o. Tampoco resuelve la cuestión de identidad ni de cuantía. Porque si bien se ha presentado un expediente de dominio por el Sr. Juan Delfín Rivera, es lo cierto que del mismo resulta que la finca la adquirió por compra a Micaela Colón esposa del Rovira sin que se justificara que él (el Rovira) hubiese fallecido y se hu-biese liquidado la sociedad de gananciales.
“Porque en todo caso en este asunto existe un conflicto de tí-tulos que la honorable corte no podía dirimir en una tercería y la sentencia debió ser sin perjuicio de los derechos de las demandadas a entablar cualquier recurso tendente a proteger su crédito por parte del precio aplazado en la venta hecha por Medina a Rovira.
“En lo que respecta a costas, gastos, desembolsos y honorarios de letrado:
“1. Las demandadas en este caso no son demandadas tereerarias ni de mala fe; ellas sólo ejecutaban una sentencia dictada por V. H. en junio 8 de 19.17, en el pleito ’que sobre cobro de dinero se-guían Monserrate y Bernabela Medina y Rodríguez v. Juan y Ricardo Doe, o sea la sucesión de Marcos Rovira Castaños y Micaela Colón, de paradero desconocido, en cuya sentencia dice Y. H. ‘de la- prueba, practicada aparecen probados todos los extremos .esen-*810cíales de la demanda, demostrando dicba prueba la existencia de la deuda y el no haber sido satisfecha;’ entre las alegaciones de la referida demanda que V. H. declaró probadas existen las siguientes:
“Io. Que por escritura número 44, otorgada ante don Luis Mu-ñoz Morales en Cayey el 28 de febrero de 1896, Pedro Moderado Medina, padre legítimo de las demandadas, vendió a don Marcos "Rovira y Castaños, mayor de edad, casado, la siguiente finca rús-tica :
“ ‘Predio radicado en el barrio de Honduras, Municipio de Ba-rranquitas, compuesto de 80 cuerdas de terreno, equivalentes a 31 hectáreas, 44 áreas y 32 eentiáreas, y colindante por el -Norte, si-guiendo una hoya con Ramón Benitez y Marcelino Rivera, digo Ro-dríguez, hoy Delfín Rivera, por el Sur, desde un tocón de Capá prieto con Marcelino Rodríguez, hoy Natividad González, por el Este por el lomo de una cuchilla con Mauricio Rolón, hoy Nativi-dad González y por el Oeste el ido de la Plata.’
“El precio de esta venta era la suma de 2,425 pesos, moneda especial corriente a la fecha de la venta, de los cuales recibió el ven-dedor 1,000 pesos y los 1,425 restantes se obligaba el comprador a satisfacerlos en 7 plazos anuales de $203.57 centavos cada uno, ven-ciendo el primero el día primero de febi’ero de 1897, y los demás en los años subsiguientes, siendo convenido que la finca objeto7 de este contrato, quedará afecta a la responsabilidad del pago de los plazos estipulados, y que esta condición sea mencionada en el re-gistro de la propiedad. En él consta inscrita dicha finca con men-ción del aplazado al folio 27 del tomo 7 de Barranquitas, finca 322, inscripción primera.
“5o. Que el citado Mareos Rovira Castaños falleció en Barran-quitas el día 20 de enero de 1898 estando casado con Micaela Colón, sin haber dejado hijos y sin haber otorgado testamento.
“2. En estas condiciones presentó el demandante su tercería sin que pudieran las demandadas abandonar la ejecución de su senten-cia, firme, dictada con todas las solemnidades de ley. Las deman-dadas sólo ejercían el derecho de legítima defensa cuando eran ata-cadas en un pleito cuyo objeto era impedir la ejecución de la sen-tencia.
“3. Las demandadas probaron todos los extremos de su contesta-ción a la demanda.”
En febrero 7 las demandadas, a las cuales acabamos de referirnos, interpusieron recurso de apelación contra la reso-*811Ilición de feclia enero 30 declarando sin lugar la solicitud de reconsideración, y alegan como errores los siguientes:
“Primero: Indebida apreciación de la prueba en conjunto e in-debida apreciación de la prueba de las demandadas hermanas Medina.
“Segundo: Indebida aplicación de los principios hipotecarios re-lacionados con la materia en controversia.
“Tercero: Falta de resolver en la sentencia cuestiones que fue-ron sometidas y sobre las cuales había prueba en los autos.
“Cuarto: Indebido pronunciamiento de costas, gastos, desembol-sos y honorarios de letrado.”
Resulta por sí evidente en vista de las mociones de refe-rencia, así como del señalamiento de errores que acabamos de citar que el objeto de dicha moción era, y lo es también el de la presente apelación, revisar cuestiones resueltas por la sentencia definitiva dictada en diciembre 6, 1918, contra la cual no se interpuso en tienlpo recurso de apelación y que por tanto llegó a ser firme y a tener autoridad de cosa juz-gada. Cuando el término dentro del cual debe interponerse la apelación lia vencido, el derecho a apelar no podrá ser reva-lidado por la radicación de una moción ele reconsideración.
Nota al caso de Conradt v. Lepper, 3 Ann. Cas. 630.
Debe desestimarse la apelación.

Desestimada la apelación.

Jueces' concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.